The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Does 17 O.S. 177 [17-177] (1971) conflict with Article IX, Section 40 of the Oklahoma Constitution? Title 17 O.S. 177 [17-177] (1971) provides: "It shall be unlawful for any person, firm, corporation or association who is subject to the regulations of the Corporation Commission, or has interests in any firm, corporation or business which is subject to regulation by the Corporation Commission to furnish transportation, presents, or gratuities other than of nominal value to any member of the Corporation Commission or any employee thereof; provided, however, during a period of sixty (60) days prior to an election, any person, firm or association may make contributions not otherwise prohibited by law to the cost of any person's political campaign. It shall be unlawful for any such member or employee to knowingly accept any such transportation, presents or gratuities from any such person, firm or association." Article IX, Section 40 of the Oklahoma Constitution provides: "No corporation organized or doing business in this State shall be permitted to influence elections or official duty by contributions of money or anything of value." Except for corporate contributions for or against the passage of state questions appearing on the ballot by referenda or initiative petition, Article IX, Section 40 of the Oklahoma Constitution prohibits corporations, chartered or domesticated under the laws of the State of Oklahoma, from influencing elections by contributions of money or things of value. First National Bank of Boston v. Bellotti,435 U.S. 765, 98 S.Ct. 1407, 55 L.Ed.2d 707, reh. den. (U.S.),98 S.Ct. 3126, 57 L.Ed.2d 1150 (1978).  Although 17 O.S. 177 [17-177] makes unlawful both the furnishing and the accepting of gifts, presents, and things of value, the right to make lawful contributions to a person's political campaign is specifically reserved therein for a period of sixty (60) days prior to an election for "any person, firm or association." Said reference intentionally omits the term corporation" as it well should and thus 17 O.S. 177 [17-177] is not incompatible with Article IX, Section 40 of the Oklahoma Constitution.  If the wording of a provision in a statute is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for use of interpretive devises to fabricate a different meaning. McVicker v. Board of County Commissioners of Caddo County, Okla., 442 P.2d 297 (1968).  It is, therefore, the official opinion of the Attorney General that 17 O.S. 177 [17-177] (1971) is compatible with and does not conflict with Article IX, Section 40 of the Oklahoma Constitution.  (MICHAEL JACKSON) (ksg)